Citation Nr: 0936627	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for conjunctivitis of 
the right eye.

6.  Entitlement to service connection for squamous cell 
carcinoma (claimed as skin cancer).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which adjudicated the issues on appeal.

The Veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in June 2009.  A 
transcript of that hearing has been associated with the 
claims file and has been reviewed.

The issues involving service connection for hepatitis B, 
conjunctivitis of the right eye, and squamous cell carcinoma 
are remand to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was first identified 
many years after his separation from active military service 
and has not been linked by competent medical evidence to 
military noise exposure.

2.  The Veteran first reported complaints of tinnitus many 
years after his period of active duty service had ended.

3.  The Veteran's HIV was first diagnosed many years after 
his separation from active duty and has not been linked by 
competent medical evidence to service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).

3.  HIV was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. 
§ 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim, such as in 
a statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2006.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed of what evidence was 
necessary to substantiate the elements required to establish 
his claims for service connection.  The letter also was in 
compliance with Dingess, supra, in that it informed the 
Veteran that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made all necessary attempts to obtain all 
relevant medical and other records identified by the Veteran 
and his representative.  The Veteran also was afforded an 
opportunity to provide testimony before a Veterans Law Judge 
in June 2009.  Hence, the Veteran's claim for service 
connection for hearing loss, tinnitus, and HIV has been fully 
developed.

With respect to these issues, the Board finds that a VA 
examination is not necessary to determine whether these 
disabilities are related to service, as the record shows no 
evidence of these disabilities until many years after 
service.  Hence, the standards outlined in the U.S. Court of 
Appeals for Veterans Claims (Court) decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met, which 
requires evidence of an event, injury, or disease to have 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies.  Instead, there are only the 
Veteran's unsubstantiated allegations that his current 
hearing loss, tinnitus, and HIV are related to service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.  Accordingly, 
the Board finds that no further assistance is needed to meet 
the requirements of the VCAA or Court.

II.  Legal Criteria

Service connection is granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).



In addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d); Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).

III.  Bilateral Hearing Loss and Tinnitus

The Veteran claims that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while on active 
duty in Vietnam.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the 
reasons and bases set forth below, however, the Board finds 
no basis to grant either claim.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran testified at his hearing that he developed 
bilateral hearing loss and tinnitus as a result of high 
levels of noise exposure during combat in Vietnam.  His DD 
Form 214, however, does not show he was awarded the Combat 
Infantryman Badge or similar citation, the Purple Heart 
Medal, or any other award associated with valor or heroism 
shown while engaged with an enemy force.  This document also 
lists that he was a vehicle driver in service, a noncombat 
occupational specialty.  Thus, there is no evidence that the 
Veteran ever participated in combat with an enemy force.  

This is significant because, if the evidence shows that he 
had participated in combat, the Board would be require to 
presume that he was exposed to acoustic trauma in service, 
since he alleged the exposure to the excessively loud noise 
occurred in that capacity.  38 U.S.C.A. § 1154(b) ("In the 
case of any Veteran who engaged in combat...the Secretary [of 
VA] shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease...notwithstanding the fact that there are no official 
record of such...in such service.").  See also 38 C.F.R. § 
3.304(d).

But regardless of whether he was exposed to acoustic trauma 
in service, his service treatment records make no reference 
to hearing loss or tinnitus in either ear.  Of particular 
relevance, audiometric testing at his separation examination 
in January 1966 revealed a zero-decibel loss at all Hz levels 
in both ears.  In a Report of Medical History, the Veteran 
also denied ear trouble and hearing loss.  Thus, in the 
absence of any hearing problems or tinnitus in service, his 
service treatment records provide highly probative evidence 
against his claims.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

The Veteran eventually developed a bilateral hearing loss 
disability according to VA standards.  The first evidence of 
a bilateral hearing loss disability is shown in an October 
1997 hearing test in connection with the Veteran's 
employment.  This audiological evaluation report showed a 60 
and a 65-decibel loss at the 3000 Hz level in the right and 
left ears, respectively, which meets the criteria for a 
hearing loss disability according to VA standards.  38 C.F.R. 
§ 3.385.  The Board notes that a subsequent audiological 
evaluation performed in January 2000 by Tracor Instruments 
only showed a left ear hearing loss disability according to 
VA standards.  Nevertheless, the Board will resolve doubt in 
the Veteran's favor and find that he has a hearing loss 
disability in both ears according to VA standards.  See 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).

The Board notes that none of these records includes a 
diagnosis of tinnitus.  
Nevertheless, since tinnitus is a disease that, by its very 
nature, is based on purely subjective complaints (the 
Veteran's perception that he has ringing in his ears), the 
Board may accept his lay statements as evidence that he 
currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Moreover, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  In other words, both 
hearing loss and tinnitus often occur together.  

Thus, the evidence shows that the Veteran has met the 
essential element of a current disability involving both 
bilateral hearing loss and tinnitus.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Nevertheless, neither claim can 
be granted because no competent evidence shows that either 
disability is related to service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

Unfortunately, both claims fail because no competent medical 
evidence has attributed either disability to service.  The 
Board emphasizes that neither disability was diagnosed until 
the October 1997 audiological evaluation, over 30 years after 
his separation from active duty in 1966.  This 30-year gap 
between service and the onset of hearing loss and tinnitus 
provides compelling evidence against both claims.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

In addition, no competent medical evidence indicates that the 
Veteran's hearing loss and tinnitus had their onset in 
service, or that his hearing loss had its onset during the 
one-year presumptive period after service.  The Board notes 
that an October 2008 email from Dr. G.R, a private physician, 
states "I think that it is quite possible, even likely, that 
hearing loss and tinnitus can be service related from 
acoustic trauma of artillery and explosion of bombs."  But 
since this opinion is based on the Veteran's history - which 
the Board deems inaccurate and incredible based on the 
service and post-service treatment records - the Board 
affords it no probative value.  Indeed, the Court has held 
that any medical opinion based upon history reported by the 
Veteran cannot be given any probative weight.  See, e.g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran"); 
See Boggs v. West, 11 Vet. App. 334, 340 (1998) (holding that 
the Board is not bound to accept medical opinions that are 
based on history supplied by the Veteran, where that history 
is unsupported by medical evidence).

The medical evidence, overall, shows the Veteran's bilateral 
hearing loss and tinnitus were not incurred in or aggravated 
by service.  In addition to the medical evidence, the Board 
has also considered the Veteran's lay statements, including 
testimony presented at his Board hearing.  The Veteran is 
competent, even as a layperson, to attest to factual matters 
of which he has first-hand knowledge, e.g., experiencing 
hearing problems and ringing in his ears since service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  But he Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the medical evidence against lay 
statements.

In Jandreau, 492 F. 3d at 1377, the Federal Circuit 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

That being said, the Board reiterates the Veteran is 
competent to report that he has had difficulty hearing and ha 
experienced tinnitus since service.  But he is not competent 
to report that he had a certain level of hearing impairment - 
one that meets the standards of a hearing loss disability 
under 38 C.F.R. § 3.385 - as there is no indication that he 
has any expertise in this regard.  Nor is he competent to 
provide an etiological nexus opinion between any current 
hearing impairment and tinnitus and his service, as such 
assessments are not simple in nature.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, his opinions in this 
specific regard are not competent or sufficient.  See 
Jandreau, supra.  

In any event, even if competent in this regard, the Board 
must still assess the probative value of the Veteran's lay 
statements in terms of whether they also are credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Barr v. Nicholson, 21 Vet App 303 (2007).  In other 
words, even if the Board were to consider the lay statements 
concerning the presence of hearing loss and tinnitus since 
service, the probative value of these statements must still 
be considered in light of the medical and other probative 
evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the service and post-service treatment records, all of 
which show that neither hearing loss nor tinnitus were 
present until over 30 years after his military service had 
ended.  In other words, the Board does not find the Veteran's 
statements concerning the etiology of his hearing loss and 
tinnitus to be credible, since his service treatment records 
make no reference to either disability, and in fact show that 
he left service with completely normal hearing.  See Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 
10 Vet. App. 388 (1997) (holding that the credibility of lay 
evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor). 
 

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the evidence 
of record, which fails to show a hearing loss disability or 
complaints of tinnitus until many years after his separation 
from active duty in 1966.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for bilateral shearing 
loss and tinnitus.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.



IV.  HIV

The record shows that the Veteran was diagnosed with HIV in 
April 2001.  Although he testified that he was diagnosed in 
the 1990s, there is no medical evidence of HIV infection 
prior to this initial diagnosis in 2001.  The Veteran claims 
that he contracted the virus in service as a result from 
gamma globulin injections and blood exposure during combat.  
For the reasons set forth below, however, the Board finds no 
basis to grant the claim.  

The Veteran did not undergo HIV testing in service.  Indeed, 
this test was not performed in the military until the mid 
1980s, since HIV was not identified until that time.  In his 
October 2008 email, Dr. D.R. stated that "HIV was not 
recognized in the USA until he early 1980's.  Thus, the fact 
that HIV was not identified until the 1980s makes it high 
unlikely that the Veteran contracted HIV during his period of 
military service from January 1963 to January 1966.  See 
Struck, supra.  It is also unlikely that the Veteran was ever 
exposed to blood in service during combat, since the Board 
has already made a finding of fact that he did not 
participate in combat.  38 C.F.R. § 1154. 

In addition, no medical evidence suggests that he contracted 
HIV in service.  The Veteran was seen by both VA and private 
health care professionals to monitor his HIV status after his 
initial diagnosis in 2001.  None of these medical records, 
however, mentions the Veteran's military service as a 
possible source of the infection.  And, in fact, it appears 
that Dr. D.R. ruled out such a relationship when he explained 
to the Veteran in his email that "It may be more difficult 
to establish a relatedness for HIV, since we have little or 
no information about the prevalence of HIV in Viet Nam in 
1965-1966."  The Board also sees that records from 
Comprehensive Care Center indicate that the Veteran is 
bisexual - a clear risk factor for contracting HIV.  Thus, in 
light of these findings, one can assume that the it is far 
more likely that the Veteran contracted HIV during the 35-
year period after service until the initial diagnosis in 
2001, than the brief three year period of active duty from 
January 1963 to January 1966.  See Maxson and Maggitt, supra. 

In conclusion, the preponderance of the medical evidence is 
against the Veteran's claim for service connection for HIV.  
In addition to the medical evidence, the Board has also 
considered the Veteran's statements in support of his claim.  
The Veteran, however, is not competent to provide a medical 
opinion concerning a diagnosis of HIV, which can only be 
identified by proper medical testing.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Under these circumstances, the 
appeal is denied. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for HIV is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claims for 
service connection for hepatitis B, conjunctivitis of the 
right eye, and squamous cell carcinoma.

The Board finds that outstanding medical records exist 
concerning all three claims.  The Veteran has indicated that 
he has continuously received treatment for these three 
disabilities at the Nashville VA Medical Center (VAMC), 
including treatment as recent as 2009.  However, there are no 
treatment records dated after August 2007.  Therefore, these 
recent treatment records from the Nashville VAMC should be 
obtained and associated with the claims file prior to 
appellate review by the Board.  38 U.S.C.A. §§ 5103A(c)(2) 
and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  

The Board also finds that the Veteran should be scheduled for 
VA examinations to determine whether his hepatitis B, 
conjunctivitis of the right eye, and squamous carcinoma are 
related to service.  

Concerning his conjunctivitis of the right eye, the Veteran 
has alleged the he has continually experienced episodes of 
conjunctivitis of the right eye since it first appeared while 
on active duty.  His service treatment records confirm 
treatment for severe conjunctivitis of the right eye in 
January 1966.  His separation examination in January 1966 
also noted that he had conjunctivitis in the right eye.  This 
condition was also diagnosed many years after service in 
November 2004.  Thus, in light of the evidence showing in-
service treatment for conjunctivitis of the right eye, 
competent medical evidence of a current diagnosis of 
conjunctivitis of the right eye, and the Veteran's 
statements, a medical opinion is needed to determine whether 
his current conjunctivitis is related to service.  See 
McLendon, supra. 

With respect to the Veteran's hepatitis B, the Veteran has 
alleged that he was first exposed to the hepatitis B virus 
during service when he received injections of gamma globulin.  
Although the record shows that hepatitis B was first 
diagnosed many years after the Veteran's separation from 
active duty, this fact is not fatal to his claim since the 
Board stipulates that hepatitis B has a significant latency 
period, often going undetected until many years after 
exposure.  Dr D.G. also stated that the Veteran's hepatitis B 
may be related to needle injections he received during 
service.  This opinion is insufficient to grant the claim, 
since it is speculative and is not based on a review of the 
pertinent medical history.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  Nevertheless, it is sufficient to 
trigger VA's duty to assist by scheduling the Veteran for a 
VA examination  to determine whether he contracted hepatitis 
B in service.  See Id.

Regarding his squamous cell carcinoma, the Board notes that 
this was first diagnosed in 1998, over 30 years after his 
separation from active duty.  But because he served in the 
Republic of Vietnam for five months during the Vietnam era, 
it may be presumed that he was exposed to herbicides in 
service.  See 38 U.S.C.A.     § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Moreover, Dr. D.G. indicated that there 
was a possible relationship between the Veteran's squamous 
cell carcinoma and his military service, thereby requiring 
that the Veteran be scheduled for a VA examination to 
determine whether such a nexus actually exists.  See 
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
private health care providers who have 
recently treated his hepatitis B, 
conjunctivitis of the right eye, and 
squamous cell carcinoma.  After obtaining 
any required releases, please associate 
all identified records with the Veteran's 
claim file.  If any requested records are 
unavailable, or the search for them 
otherwise yields negative results, this 
must be documented in the claims file and 
the Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

2.  Contact the Nashville VA Medical 
Center and request all outstanding 
treatment records concerning the Veteran 
from 2007 to the present.  If any 
requested records are unavailable or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
Veteran appropriately notified.  38 C.F.R. 
§ 3.159(c)(2).

3.  Schedule the Veteran for a VA 
examination of his hepatitis B to 
determine the etiology of the disorder.  
It is essential that the examiner 
designated to conduct the evaluation 
review the claims file, including a 
complete copy of this remand and the 
service treatment records, for the 
pertinent medical and other history.  The 
examiner should perform all necessary 
diagnostic testing and evaluation.

Following a review of the Veteran's climas 
file and completion of the examination, 
the examiner must indicate whether it is 
at least as likely as not (50 percent 
likelihood or greater) the Veteran has 
hepatitis B as a result of his military 
service, particularly from injections of 
gamma globulin he received during service.  

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.

4.  Also schedule the Veteran for a VA 
examination of his right eye to determine 
the nature and etiology of any right eye 
disorder.  It is essential that the 
examiner designated to conduct the 
evaluation review the claims file, 
including a complete copy of this remand 
and the service treatment records, for the 
pertinent medical and other history.  The 
examiner should perform all necessary 
diagnostic testing and evaluation.

Following a review of the Veteran's claims 
file and completion of the examination, 
the examiner must indicate (a) whether the 
Veteran has a disorder of the right eye, 
including conjunctivitis of the right eye 
or residuals thereof, and, if so, (b) 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any right eye disorder is related to his 
military service, particularly from 
conjunctivitis of the right eye for which 
he received treatment during service.  

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.


5.  Also schedule the Veteran for a VA 
examination of his squamous cell carcinoma 
to determine the current nature and 
etiology of the disorder.  It is essential 
that the examiner designated to conduct 
the evaluation review the claims file, 
including a complete copy of this remand 
and the service treatment records, for the 
pertinent medical and other history.  The 
examiner should perform all necessary 
diagnostic testing and evaluation.

Following a review of the Veteran's claims 
file and completion of the examination, 
the examiner must indicate (a) whether the 
Veteran has squamous cell carcinoma, and, 
if so, (b) whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the Veteran's squamous cell 
carcinoma is related to his military 
service, to include exposure to Agent 
Orange while serving in the Republic of 
Vietnam.  

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable.

6.  Then readjudicate the Veteran's claims 
for service connection for hepatitis B, 
conjunctivitis of the right eye, and 
squamous cell carcinoma, in light of the 
VA examinations and any additional 
evidence received since the most recent 
SSOC.  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


